IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00236-CR

RODRICK E. HARRIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2017-63-C2


                          MEMORANDUM OPINION

      Rodrick Harris, who is in the county jail awaiting trial, represents himself in the

underlying criminal proceeding. Harris has filed a document detailing the problems that

he has experienced at the county jail in obtaining discovery. He complains that the

administration of the county jail has violated his rights and, in doing so, has also

compromised the integrity of the underlying criminal proceeding. Harris requests that

this Court provide him “the relief due this defendant.”
        The right of appeal in criminal cases is conferred by the Legislature, and a

defendant may appeal only from judgments of conviction or interlocutory orders

authorized as appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he

standard for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-

97 (Tex. Crim. App. 2008))). Harris is not appealing from a judgment of conviction or an

appealable interlocutory order; therefore, we have no jurisdiction over his appeal.1 See

Ragston, 424 S.W.3d at 52; see also Abbott, 271 S.W.3d at 696-97. Accordingly, this appeal

is dismissed.




                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 15, 2018
Do not publish
[CR25]




1To the extent Harris is seeking mandamus relief, he has not identified any trial court order or action from
which he seeks relief, nor does he specify the particular relief he seeks from this Court. In addition, the
document that Harris has filed fails to satisfy several other requirements of Rule of Appellate Procedure
52.3. See TEX. R. APP. P. 52.3.
Harris v. State                                                                                      Page 2